— Appeal by defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered May 12, 1983, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*754The record reveals that defendant was adequately represented by counsel (Strickland v Washington, 466 US _, 104 S Ct 2052; People v Baldi, 54 NY2d 137). Defendant’s other contentions are either unpreserved for appellate review or without merit. Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.